TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00385-CV


                                Joe Y. Rogers, III, Appellant

                                              v.

                               Sandra Rogers Miller, Appellee


        FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
    NO. 17-0461-CP4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant’s brief was originally due on August 28, 2018. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

January 11, 2019. In granting the most recent extension, this Court advised appellant that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: February 13, 2019